                         Case 3:21-mj-00091            Document 1         Filed 04/16/21        Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )        Case No. 3:21-mj-00091
                  ANDRE EUGENE SHAW                                )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    April 14, 2021              in the county of             Multnomah         in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. Section 111(a)                        Assaulting a Federal Officer, with physical contact




         This criminal complaint is based on these facts:
See the attached affidavit of Special Agent Brendan Denard, Federal Bureau of Investigation.




         ✔ Continued on the attached sheet.
         u

                                                                                                 (By telephone)
                                                                                              Complainant’s signature

                                                                                    Brendan Denard, Special Agent, FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQHDWBBBBBBBBDPSP
               12:09 xxx

Date:        April 16, 2021
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                     Honorable Youlee Yim You, U.S. Magistrate Judge
                                                                                               Printed name and title
